    1 Brian M. Mueller (No. 009222)
      Sherman & Howard L.L.C.
    2 7033 E. Greenway Parkway, Suite 250
      Scottsdale, Arizona 85254
    3 Telephone: (480) 624-2716
      Facsimile: (480) 624-2029
    4 E-mail: bmueller@shermanhoward.com
    5 Attorneys for plaintiff Tempe Restaurant
      Partners, LLC
    6
    7                       IN THE UNITED STATES BANKRUPTCY COURT
    8                       FOR THE SOUTHERN DISTRICT OF ARIZONA
    9 In re                                           Chapter 11
   10 JHS VENTURES LLC,                               Case No. 2:19-bk-06528-MCW
   11                         Debtor.                 Adv. No.
   12
      TEMPE RESTAURANT PARTNERS,                      COMPLAINT
   13 LLC
   14                         Plaintiff
   15 v.
   16 JHS VENTURES, LLC.
   17                          Debtor/Defendant
   18
   19            Plaintiff Tempe Restaurant Partners, LLC (the “Landlord”), by and through its
   20 attorneys, Sherman & Howard, LLC, for its Complaint against debtor/defendant JHS
   21
      Ventures, LLC (the “Debtor”) alleges and states as follows:
   22
                                JURISDICTION AND VENUE
   23
             1.    This Complaint arises out of a written agreement entitled “Triple Net
   24
      Lease” (the “Lease”) for improved real property located at 955 E. University Drive,
   25
      Tempe, AZ (the “Premises”) by which Landlord agreed to lease the Premises to the
   26
      Debtor.
   27
   28


Case 2:19-bk-06528-MCW         Doc 122 Filed 01/28/21 Entered 01/28/21 09:11:03      Desc
        Active/52754500.1
                               Main Document    Page 1 of 10
    1            2.         As part of its Plan of Reorganization, the Debtor reaffirmed the Lease and
    2 exercised its option to renew the Lease through September 30, 2024.
    3            3.         A dispute between the parties has arisen regarding whether the Debtor has
    4 defaulted under the Lease for failure to pay all amounts due to the Landlord.
    5
             4.     This Court has subject matter jurisdiction over this adversary proceeding
    6
      pursuant to 28 U.S.C. §§ 157 and 1334.
    7
             5.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).
    8
             6.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
    9
             7.     The Landlord consents to the entry of final orders and judgment by the
   10
      Court.
   11
   12                                 BACKGROUND FACTS

   13            8.         The Landlord incorporates by reference all previous paragraphs of this

   14 Complaint.
   15            9.         The Landlord contested the validity of the Debtor’s exercise of its option
   16 to renew the Lease through September 30, 2024, and unsuccessfully filed a Motion for
   17 Summary Judgment with this Court, asking the Court to find that the Debtor had not
   18
      validly exercised its renewal option.
   19
             10.    The Court found that the Debtor had validly exercised its renewal option.
   20
             11.    As part of that finding, however, the Court did not change or modify the
   21
      terms of the Lease.
   22
             12.    By reaffirming and renewing the Lease, the Debtor agreed to comply with
   23
      all payment provisions and obligations due from the Debtor to the Landlord under the
   24
   25 Lease.
   26            13.        Paragraph 4.1(a) of the Lease provides that, during the first three years of

   27 the Lease, the Fixed Rent shall be $12,012.75 per month.
   28

                                                     -2-
Case 2:19-bk-06528-MCW             Doc 122 Filed 01/28/21 Entered 01/28/21 09:11:03           Desc
        Active/52754500.1
                                   Main Document    Page 2 of 10
    1            14.        Paragraph 4.1(b) of the Lease provides that, during the next three years of
    2 the Lease – years 4 through 6 – the Fixed Rent will be “increased to an amount
    3 calculated by multiplying $12,012.75 by the “CPI Increase” as defined in paragraph 4.2.
    4            15.        Paragraph 4.2 of the Lease states in part:
    5
                 As used herein, “CPI Increase” means a fraction, the denominator of which
    6            shall be the Consumer Price Index for all Urban Consumers, Phoenix
                 (1982-1984=100) published by the Bureau of Labor Statistics of the United
    7            States Department of Labor (the “CPI”) most recently prior to the October
                 1, 2009 and the numerator of which is the CPI of the same calendar month
    8            published most recently prior to the applicable adjustment date.

    9            16.        Attached as Exhibit “A” to the Complaint is a true and accurate chart of

   10 the CPI for all Urban Consumers published by the Bureau of Labor Statistics of the
   11 United Stated Department of Labor for the years 2009 – 2019.
   12            17.        The applicable CPI under the Lease for June, 2009 is 117.335 and the
   13 applicable CPI under the Lease for November 1, 2012 is 124.128.
   14            18.        Pursuant to the formula stated in paragraph 4.1(b) of the Lease, the
   15
        monthly Fixed Rent for years 4 through 6 is calculated as follows:
   16
                 124.128 / 117.335 = 1.058
   17
                 1.058 x $12,012.75 = $12,709.49
   18
                 19.        Paragraph 4.1(c) of the Lease provides that, during the next three years of
   19
        the Lease – years 7 through 9 – the Fixed Rent will be “shall be increased to an amount
   20
        calculated by multiplying the Fixed Rent paid under Subsection 4.1(b) by the CPI
   21
   22 Increase.”
   23            20.        The applicable CPI under the Lease for June, 2015 is 127.288.

   24            21.        Pursuant to the formula stated in paragraph 4.1(c) of the Lease, the
   25 monthly Fixed Rent for years 7 through 9 is calculated as follows:
   26            127.288 / 117.335 = 1.085
   27            1.085 x $12,709.49 = $13,789.80
   28

                                                     -3-
Case 2:19-bk-06528-MCW             Doc 122 Filed 01/28/21 Entered 01/28/21 09:11:03          Desc
        Active/52754500.1
                                   Main Document    Page 3 of 10
    1            22.        Paragraph 4.1(d) of the Lease provides that, during the next year of the
    2 Lease – year 10 – the Fixed Rent will be “shall be increased to an amount calculated by
    3 multiplying the Fixed Rent paid under Subsection 4.1(c) by the CPI Increase.”
    4            23.        The applicable CPI under the Lease for August, 2018 is 139.554.
    5
                 24.        Pursuant to the formula stated in paragraph 4.1(d) of the Lease, the
    6
        monthly Fixed Rent for year 10 is calculated as follows:
    7
                 139.554 / 117.335 = 1.189
    8
                 1.189 x $13,789.80 = $16,396.07
    9
                 25.        Paragraph 4.4 of the Lease states in part:
   10
                 In the event Tenant exercises any Renewal Option, Tenant agrees that for
   11            the Premises and Landlord’s Furnishings, Tenant promises to pay (a)
                 commencing with the Lease Year in the first Renewal Option, beginning on
   12            the first day of the one hundred twenty-first (121st) month following the
                 Rent Commencement Date and continuing to the last day of the one
   13            hundred eightieth (180th) month following the Rent Commencement Date, a
                 sum equal to the Fixed Rate paid under Subsection 4.1(d) increased to an
   14            amount calculated by multiplying the Fixed Rent paid under Subsection
                 4.1(d) by the CPI Increase plus percentage rent equal to two percent (2%)
   15            of Tenant’s Gross Sales (as hereinafter defined) (“Percentage Rent”).
   16            26.        The applicable CPI under the Lease for August, 2019 is 143.760.
   17
                 27.        Pursuant to the formula stated in paragraph 4.4 of the Lease, the monthly
   18
        Fixed Rent for the first five years of the Renewal Period is calculated as follows:
   19
                 143.760 / 117.335 = 1.225
   20
                 1.225 x $16,396.07 = $20,085.19
   21
                 28.        In addition to the Fixed Rent, paragraph 4.4 of the Lease also requires the
   22
        Debtor to pay each month to the Landlord an amount equal to two percent (2%) of the
   23
   24 Debtor’s Gross Sales, as defined in the paragraph.
   25            29.        Paragraph 4.4 of the Lease requires the Debtor to utilize sales reporting

   26 machinery to keep a report of sales, and to provide to the Landlord within ten (10) days
   27 after the end of each calendar month “a statement (‘Tenant’s Statement’), signed and
   28 verified as being accurate…….certifying as to the amount of Tenant’s Gross Sales

                                                     -4-
Case 2:19-bk-06528-MCW             Doc 122 Filed 01/28/21 Entered 01/28/21 09:11:03           Desc
        Active/52754500.1
                                   Main Document    Page 4 of 10
    1 transacted during such calendar month and since the beginning of such applicable Lease
    2 Year….and indicating the appropriate amount of Percentage Rent.”
    3            30.        Paragraph 4.4 of the Lease also requires the Debtor “within ninety (90)
    4 days after the end of each Lease Year during each Lease year of the Renewal
    5
      Option…..a statement (‘Annual Statement’), certified to Landlord as being accurate,
    6
      current and complete by Tenant’s regular public certified accountants, of the amount of
    7
      Tenant’s Gross Sales transacted during such applicable Lease Year……..”
    8
             31.   Paragraph 16.1(g) of the Lease, in part, obligates the Debtor at its own
    9
      expense to “keep all parking areas striped, adequately paved and lighted and free of ruts
   10
      and pot-holes.”
   11
   12        32.   Paragraphs 5 and 9 of the Lease provides, in part, that the Debtor shall pay

   13 as additional rent all taxes incurred by the Landlord “which may arise or become due
   14 during or in respect to the Term relating in any manner whatever to the Premises and/or
   15 Landlord’s Furnishings or to Tenant’s use or occupancy therefore….”
   16            33.        Paragraph 36.9 of the Lease provides, in part, “No provision hereof may
   17 be waived except by a written instrument signed and dated by the parties against whom
   18
      enforcement of such waiver is sought. No course of dealings between the parties shall
   19
      operate as a waiver.”
   20
              34.   Paragraph 36.11 of the Lease provides, in part, “No payment by Tenant or
   21
      receipt by Landlord of a lesser amount than the amount then due from Tenant shall be
   22
      deemed to be other than a payment on account of the earliest amount then unpaid….and
   23
      Landlord may accept and cash such check or payment without prejudice to Landlord’s
   24
   25 right to recover the balance of such amount or pursue any other remedy.”
   26
   27
   28

                                                   -5-
Case 2:19-bk-06528-MCW             Doc 122 Filed 01/28/21 Entered 01/28/21 09:11:03       Desc
        Active/52754500.1
                                   Main Document    Page 5 of 10
    1            35.        Paragraph 36.10 of the Lease provides:
    2            Interest. Any sum payable by tenant under this Lease which is not paid on
                 or before the 10th day after the day when first due shall bear interest, at
    3            Landlord’s option, from the due date until paid at the rate of 12% per
                 annum.
    4
    5            36.        Paragraph 8 of the Lease provides, in part, that “[a]ny installment of Fixed
    6 Rent, Percentage Rent, or Additional Rent which is not fully paid on or before the fifth
    7 (5th) calendar day after the date when the same was first due shall, at Landlord’s option,
    8
      be subject to a late charge, payable no later than 10 days following written demand,
    9
      equal to three percent (3%) of the unpaid amount for each 30 day period or portion
   10
      thereof that any part of such payment remains delinquent.”
   11
              37.    Paragraph 36.7 of the Lease provides, in part, that in the event the
   12
      Landlord brings suit for the recovery of any sum due under the Lease or any relief
   13
      against Tenant, “the prevailing party shall be entitled to recover all reasonable attorneys’
   14
   15 fees and other costs and expenses incurred in connection therewith (which costs,
   16 expenses, fees, and charges may be included in the amount of any judgment rendered),
   17 whether or not such action or suit is prosecuted to judgment.”
   18                                      BREACH OF CONTRACT
   19            38.        The Landlord incorporates by reference the previous paragraphs of this
   20 Complaint.
   21
             39.   Paragraph 4.2 of the Lease provides, in part, “Landlord shall determine the
   22
      amount of Fixed Rent payable at the commencement of any Lease Year and shall so
   23
      notify the Tenant, in writing. Absent material error, Landlord’s determination shall be
   24
      conclusive.
   25
             40.   The Landlord has notified the Debtor in writing as to amount of the
   26
      monthly Fixed Rent due to Landlord during the Renewal Period.
   27
   28

                                                     -6-
Case 2:19-bk-06528-MCW             Doc 122 Filed 01/28/21 Entered 01/28/21 09:11:03           Desc
        Active/52754500.1
                                   Main Document    Page 6 of 10
    1            41.        The Debtor has materially breached the Lease by failing and refusing to
    2 pay the full amount of the monthly Fixed Rent due to the Landlord during the Renewal
    3 Period.
    4            42.        The Debtor has also materially breached the Lease by failing and refusing
    5
        to timely pay the full amount of the monthly Percentage Rent due to the Landlord during
    6
        the Renewal Period.
    7
                 43.        The Debtor has also materially breached by failing and refusing to timely
    8
        pay the full amount of the monthly Additional Rent due to the Landlord during the
    9
        Renewal Period.
   10
                 44.        The Landlord has made written demand upon the Debtor for full payment
   11
   12 of the installments of Fixed Rent, Percentage Rent or Additional Rent, and the Debtor
   13 has not made full payment within five (5) days after written notice by the Landlord as
   14 provided in paragraph 29.1.1 of the Lease.
   15            45.        Pursuant to paragraph 36.10 0f the Lease, the Landlord exercises its option
   16 to impose interest at the rate of 12% per annum upon all amounts due from the Debtor
   17 under the Lease.
   18
             46.    Pursuant to paragraph 8 of the Lease, the Landlord exercises its option to
   19
      impose a late charge of 3% upon all amounts due from the Debtor under the Lease.
   20
             47.    The Debtor has materially breached the Lease by failing and refusing to
   21
      timely and fully provide the Landlord with the Tenant’s Statement as required in
   22
      paragraph 4.4 of the Lease.
   23
             48.    The Debtor has materially breached the Lease by failing and refusing to
   24
   25 fully and timely provide the Landlord with an Annual Statement as required by
   26 paragraph 4.4 of the Lease.
   27
   28

                                                     -7-
Case 2:19-bk-06528-MCW             Doc 122 Filed 01/28/21 Entered 01/28/21 09:11:03          Desc
        Active/52754500.1
                                   Main Document    Page 7 of 10
    1            49.        The Debtor has materially breached the Lease by failing and refusing to
    2 fully and timely “keep all parking areas striped, adequately paved and lighted and free
    3 of ruts and pot-holes” as required by paragraph 16.1 of the Lease.
    4            50.        Upon information and belief, the Debtor has materially breached the Lease
    5
        by failing to operate and maintain the Premises in good working order and make all
    6
        necessary and appropriate repairs as required by paragraph 16.1 of the Lease.
    7
                 51.        Each of the material breaches identified above, both individually and
    8
        collectively, constitute Events of Default as provided in Section 29 of the Lease.
    9
                 52.        As a result of the material breaches by the Debtor, the Landlord has been
   10
        proximately damaged in an amount to be determined at trial, but presently estimated to
   11
   12 exceed $100,000.
   13            53.        The Debtor does not have a “right to cure” its material breaches under

   14 either the Lease or at common law in order to remain in possession of the Premises.
   15            54.        As a result of the material breaches by the Debtor, the Landlord is entitled
   16 to an Order from this Court awarding the Landlord its past, present and future monetary
   17 damages against the Debtor and terminating the Debtor’s right of possession of the
   18
      Premises.
   19
             55.    The Landlord is entitled to recover its reasonable costs and attorneys’ fees
   20
      incurred in connection with this matter pursuant to paragraph 36.7 of the Lease.
   21
             56.    This matter arises out of contract, thereby entitling the successful party to
   22
      an award of its incurred reasonable costs and attorneys’ fees pursuant to A.R.S. §§ 12-
   23
      341 and -341.01.
   24
   25        WHEREFORE, the Landlord requests that the Court enter judgment in its favor,

   26 and against the Debtor as follows:
   27            A.         Finding that the Debtor materially breached the Lease;
   28

                                                     -8-
Case 2:19-bk-06528-MCW             Doc 122 Filed 01/28/21 Entered 01/28/21 09:11:03           Desc
        Active/52754500.1
                                   Main Document    Page 8 of 10
    1            B.         Awarding the Landlord its monetary damages proximately caused by the
    2 Debtor’s material breaches in an amount to be determined, including late fees and
    3 interest as provided in the Lease;
    4            C.         Finding that the Lease is terminated and that the Landlord is entitled to
    5
        immediate possession of the Premises
    6
                 D.         Ordering the Debtor to immediately and peaceably return the Premises to
    7
        the Landlord;
    8
                 E.         Prohibiting the Debtor from removing any of Tenant’s Furnishings from
    9
        the Premises pursuant to Paragraph 12 of the Lease unless or until all amounts due to the
   10
        Landlord under the Lease have been paid and/or authorizing the Landlord to sell the
   11
   12 Tenant’s Furnishings in a reasonably commercial manner and apply those sales proceeds
   13 to the amounts due from the Debtor;
   14            F.         Awarding the Landlord its reasonable expenses in recovering possession
   15 and/or terminating the Lease and/or re-letting the Premises as provided in paragraph
   16 29.2.4 of the Lease; and
   17            G.         For such other and further relief as the Court deems just and proper under
   18
        the circumstances.
   19
   20                                  DATED this 28th day of January, 2021.
   21
                                                SHERMAN & HOWARD, LLC
   22
   23                                           By Brian M. Mueller_
                                                 Brian M. Mueller
   24                                            7033 E. Greenway Parkway, Suite 250
                                                 Scottsdale, Arizona 85054
   25                                            Attorneys for plaintiff Tempe Restaurant
                                                 Partners, LLC
   26
   27
   28

                                                    -9-
Case 2:19-bk-06528-MCW             Doc 122 Filed 01/28/21 Entered 01/28/21 09:11:03         Desc
        Active/52754500.1
                                   Main Document    Page 9 of 10
    1
    2                                 CERTIFICATE OF SERVICE
    3
                 This is to certify that on this 28th day of January, 2021, copies of the foregoing
    4
        Complaint were sent to the following counsel of record:
    5
    6                                       Donald W. Powell
                                        Carmichael & Powell, P.C.
    7                                   6225 N. 24th St., Suite 125
    8                                      Phoenix, AZ 85016
                                           Attorneys for Debtor
    9
                                          Edward K. Bernatavicius
   10
                                       United States Bankruptcy Court
   11                                    230 N. First Ave., No. 204
                                            Phoenix, AZ 85003
   12
   13                                      Matthew A. Silverman
                                       Office of the Attorney General
   14                                       2005 N. Central Ave.
                                         Phoenix, AZ 85004-1592
   15
                                Attorneys for Arizona Department of Revenue
   16
   17                                       By:      s/Lori Hinkel
                                                     Lori Hinkel
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  - 10 -
Case 2:19-bk-06528-MCW        Doc 122 Filed 01/28/21 Entered 01/28/21 09:11:03           Desc
        Active/52754500.1
                              Main Document   Page 10 of 10
